DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/668,200 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of copending Application No. 16/668,200 recites “A method, comprising executing an automation infrastructure within a cloud-based contact center that includes a communication manager, speech-to-text converter, a natural language processor, and an inference processor exposed by application programming interfaces; and executing an agent assist functionality within the automation infrastructure that performs operations comprising receiving a communication from a customer; displaying text associated with the communication in a first field of a unified user interface; automatically analyzing the text to determine key terms associated the communication; and automatically populating the key terms into a notes field of a call notes user interface”, and claim 1 of the present application recites “A method, comprising executing an automation infrastructure within a cloud-based contact center that includes a communication manager, speech-to-text converter, a natural language processor, and an inference processor exposed by application programming interfaces; and executing an agent assist functionality within the automation infrastructure that performs operations comprising receiving a communication from a customer; displaying text associated with the communication in a first field of a unified user interface; automatically analyzing the text to determine key terms associated the communication; automatically populating the key terms into a notes field of a call notes user interface; and escalating the communication to a supervisor for further action”.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.





Claims 11-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of copending Application No. 16/668,200 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because claim 11 of copending Application No. 16/668,200 recites “A cloud-based software platform comprising: one or more computer processors; and one or more computer-readable mediums storing instructions that, when executed by the one or more computer processors, cause the cloud-based software platform to perform operations comprising executing an automation infrastructure within a cloud-based contact center that includes a communication manager, speech-to-text converter, a natural language processor, and an inference processor exposed by application programming interfaces; and executing an agent assist functionality within the automation infrastructure that performs operations comprising receiving a communication from a customer; displaying text associated with the communication in a first field of a unified user interface; automatically analyzing the text to determine key terms associated the communication; and automatically populating the key terms into a notes field of a call notes user interface”, and claim 11 of the present application recites A cloud-based software platform comprising: one or more computer processors; and one or more computer-readable mediums storing instructions that, when executed by the one or more computer processors, cause the cloud-based software platform to perform operations comprising executing an automation infrastructure within a cloud-based contact center that includes a communication manager, speech-to-text converter, a natural language processor, and an inference processor exposed by application receiving a communication from a customer; displaying text associated with the communication in a first field of a unified user interface; automatically analyzing the text to determine key terms associated the communication; automatically populating the key terms into a notes field of a call notes user interface; and escalating the communication to a supervisor for further action”.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.












Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by Erel et al. (US Patent Application, Pub. No.: US 2015/0010134 A1).
In regards to claims 1 and 11, Erel discloses a method and a cloud-based software platform, comprising: executing an automation infrastructure within a cloud-based contact center that includes a communication manager, speech-to-text converter, a natural language processor, and an inference processor exposed by application programming interfaces (See pg. 2, paragraph [0034] – [0035]); and executing an agent assist functionality within the automation infrastructure that performs operations comprising: receiving a communication from a customer (See pg. 1, paragraph [0020]); displaying text associated with the communication in a first field of a unified user interface (See pg. 5, paragraph [0114] – [0115]); automatically analyzing the text to determine key terms associated the communication; automatically populating the key terms into a notes field of a call notes user interface (See pg. 6, paragraph [0128] – 
In regards to claims 2 and 12, Erel discloses the method and cloud-based software platform, further comprising: querying one of a knowledgebase, a customer relationship management (CRM) platform/a customer service management (CSM) platform, and a database of customer-agent transcripts using the key terms; and displaying responsive results to the querying in a second field in the unified interface (See pg. 3, paragraph [0064] – [0065] and pg. 3, paragraph [0068] – [0069]).
In regards to claims 3 and 13, Erel discloses the method and cloud-based software platform, further comprising automatically populating query results into the notes field of the call notes user interface (See pg. 3, paragraph [0064]).
In regards to claims 4 and 14, Erel discloses the method and cloud-based software platform, further comprising providing an editor in the call notes user interface to receive edits from the agent of the automatically populated key terms and query results (See pg. 6, paragraph [0130] – [0131]).
In regards to claims 5 and 15, Erel discloses the method and cloud-based software platform, wherein the populated key terms and query results form a call summary for use by the supervisor to understand reasons for the escalation (See pg. 6, paragraph [0128] – [0131]).
In regards to claims 6 and 16, Erel discloses the method and cloud-based software platform, further comprising highlighting the key terms in the unified interface (See pg. 5, paragraph [0114] – [0115]).
In regards to claims 7 and 17, Erel discloses the method and cloud-based software platform, further comprising: receiving the communication as speech; converting the speech to text; and parsing the text for key terms (See pg. 6, paragraph [0128] – [0130]).
In regards to claims 8 and 18, Erel discloses the method and cloud-based software platform, wherein the communication is a multi-channel communication and received as one of an SMS text, voice call, e-mail, chat, interactive voice response (IVR)/intelligent virtual agent (IVA) systems, and social media (See pg. 1-2, paragraph [0026] and pg. 3, paragraph [0063]).
In regards to claims 9 and 19, Erel discloses the method and cloud-based software platform, further comprising providing an option to the agent to accept or reject the populating into the notes field of the call notes user interface (See pg. 3, paragraph [0064] and pg. 6, paragraph [0131]).
In regards to claims 10 and 20, Erel discloses the method and cloud-based software platform, wherein the method is performed in real-time (See pg. 1, paragraph [0022] and pg. 3, paragraph [0060] – [0061]).






Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Daddi et al. (US Patent 10,194,027) teach reviewing call checkpoints in agent call recording in a contact center. Walker et al. (US Patent 7,426,268) teach a system and method for call routing and enabling interaction between callers with calls positioned in a queue.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THJUAN KNOWLIN ADDY whose telephone number is (571)272-7486. The examiner can normally be reached 8:30AM - 5:00PM Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on (571) 272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THJUAN K ADDY/Primary Examiner, Art Unit 2652